Citation Nr: 1331136	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disability of the left shin, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Travel Board hearing in September 2009 before a Veterans Law Judge who subsequently retired from the Board.  A transcript of the proceeding has been reviewed and is associated with the claims file.

A letter dated in April 2012 notified the Veteran that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  The Veteran did not respond to this letter.  Therefore, the Board will assume that the Veteran does not want another hearing and will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

In July 2012 and in June 2013, the Board remanded this issue and claims of service connection for a gastrointestinal, thoracic and cervical spine disabilities.  Service connection has since been granted for irritable bowel syndrome, thoracic spine strain and cervical spine strain and those issues are no longer before the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that another remand is necessary to obtain a medical opinion because the opinion provided in August 2012 is inadequate.  

At the September 2009 hearing, the Veteran testified that he did not have skin problems before service.  He stated that a growth on his left shin was present for some time after he got out of service, then went away, then recurred.  

In August 2012, the Veteran was afforded a VA skin examination during which he reported that he developed a bump on his left shin that looked like a welt during his military service in Iraq.  He described the bump as approximately four to five centimeters across and that it has reoccurred one to two times per year.  He also stated that the growth would be present from one week to one year upon reoccurrence.  The Veteran reported that his skin condition persists.  The examiner's report indicates that on the date of the examination, there was no skin lesion present on the Veteran's left shin and that the Veteran's service treatment records and VA treatment records did not contain a reference to or complaints of a left shin lesion.  The examiner noted that the Veteran was diagnosed with dermatitis on the trunk in February 2010, but it is unlikely that the left shin lesion described by the Veteran is related to his dermatitis.  She also stated that his dermatitis is less likely than not caused by or a result of military service, because it began many years after exposures in Iraq.  

The examiner appears to have based her negative opinion on the lack of findings present on current examination and the absence of notations of a skin growth in the Veteran's service treatment records.  The Veteran is competent to provide testimony about symptoms he can observe; such as a skin lesion on his shin during service.  The fact that there were no notations in the service treatment records is not determinative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

He noted on his July 2006 notice of disagreement that he does have a growth on his shin and it has "been there for at least four years."  A current diagnosis may be based on contemporaneous observations at the examination, but any symptoms or diagnosis within the appeal period (i.e., since the Veteran filed his claim in July 2005) may support or constitute a current disease, even if the Veteran's skin symptoms are absent at the examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the August 2102 opinion is inadequate, another examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in a correspondence dated in August 2013, the Veteran indicated that additional medical evidence in support of his claimed left shin skin disability was available.  On remand, any additionally obtained evidence should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his skin disability.  After securing any necessary releases, these records should be obtained and associated with the claims file, including the evidence referenced in the Veteran's August 2013 statement.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the cause and extent of any diagnosed skin disorder.  

The claims folder, including this remand, and access to any pertinent medical records must be made available to the examiner for review.  All indicated tests and studies should be performed, and all pertinent symptomatology and findings must be reported.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Determine the appropriate diagnosis for the Veteran's claimed skin disability of the left shin.  The examiner is advised that a current diagnosis may be based on contemporaneous observations at the examination or that any symptoms since July 2005 may constitute a current diagnosis even if the skin symptoms are absent at the examination.  

(b)  Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed skin disorder of the left shin is etiologically related to the Veteran's military service.

(c)  If no skin disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any previously existing skin disorder of the left shin had its onset during service or is etiologically related to the Veteran's service.  

The examiner should specifically consider the Veteran's statements about that he developed a lesion on the left shin during service, that it was present for several years after service and that is has gone away and recurred; and his reported exposure to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, JP8 or other fuels, and sand and dust during service.  

A complete rationale should be provided for all expressed opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


